
	
		II
		115th CONGRESS1st Session
		S. 1177
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2017
			Mr. Blunt introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to require the annual human rights reports to include
			 information on the institutionalization of children and the subjection of
			 children to cruel, inhuman, or degrading treatment, unnecessary detention,
			 and denial of the right to life, liberty, and the security of persons.
	
	
		1.Inclusion in annual country reports on human rights practices of information on children living
			 without familiesSection 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended—
			(1)in paragraph (11)(C), by striking and at the end;
			(2)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
			(3)by adding at
			 the end the following:
				
					(13)(A)the institutionalization of children in orphanages and large and small group homes,
			 when such institutionalization can be avoided by promptly—
							(i)reunifying children with nurturing parents of origin; or
							(ii)placing them in adoptive homes in the country of origin or abroad; and
							(B)the
			 related subjection of children to—
							(i)cruel, inhuman, or degrading treatment;
							(ii)unnecessary detention; or
							(iii)the denial of the right to life, liberty, and the
			 security of persons..
			2.Delayed effective dateThis Act shall take effect on the date that is one year after the date of the enactment of this
			 Act.
		
